By JUDGE A. CHRISTIAN COMPTON
Enclosed you will find a copy of the order entered today which sustains the demurrer of the defendants herein and grants leave to the plaintiff to amend his Motion for Judgment within fourteen days of this date.
The issue raised by the demurrer is whether or not the alleged statement made by the defendant Crab-tree that the defendant Ford Motor Credit Company had repossessed the plaintiff's automobile from the plaintiff because of the plaintiff's failure to make payments thereon is libelous per se. As indicated at the conclusion of the oral argument held on May 10, the Court holds that the alleged défamatory words are not actionable per se and therefore do not state a cause of action against the defendants absent any allegation of special damages. Weaver v. Finance Company, 200 Va. 572, 579 (1959).
The Court determines, however, that the plaintiff should be allowed an opportunity to amend his Motion for Judgment since he mentioned during the oral argument upon the demurrer that he had sustained certain special damages which had not been set forth with particularity in his Motion for Judgment.